Citation Nr: 0210386	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  02-02 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to recognition as a surviving spouse of the 
veteran for VA death benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975 
and from April 1977 to February 1979.

In a May 1999 rating action, the RO granted the appellant's 
claim seeking improved death pension benefits, effective 
January 1, 1999.  In September 1999, the RO proposed to 
terminate the appellant's entitlement to improved death 
pension benefits, effective January 1, 1999, on the basis 
that she and the veteran had been divorced and that the 
veteran was legally married to another woman on the date of 
his death.  In a December 1999 rating decision, the RO 
implemented this decision. The appellant perfected an appeal 
of this determination to the Board.

The claims folder shows that, in January 2002, the appellant 
asserted an informal claim seeking entitlement to recognition 
of the veteran's daughter, KS, as a helpless child on the 
basis of permanent incapacity for self support prior to 
attaining the age eighteen years.  Thereafter, in May 2002, 
the appellant, accompanied by her representative, testified 
at a video-conference hearing conducted before the 
undersigned Board Member.  During the hearing, the appellant 
provided testimony in support of this claim.  To date, VA has 
not considered this claim and it is referred to the RO for 
appropriate action.



FINDING OF FACT

The appellant and the veteran divorced in September 1994 and 
remained divorced at the time of the veteran's death in 
December 1998.


CONCLUSION OF LAW

The claim for improved death pension benefits is denied due 
to the absence of legal merit, or the lack of entitlement 
under the law.  38 U.S.C.A. §§ 101(3), 101(31), 1304, 1310, 
1311, 1541 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(j), 
3.5, 3.50 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and the veteran were married in August 1975 and 
a certificate of birth identifies them as the parents of KS, 
who was born on July [redacted], 1976.  Further, a review of the 
claims folder shows that the veteran acknowledged both of 
these facts in various documents that he filed with VA.

A September 1994 decree of divorce from a Clark County, 
Nevada, court reflects that the appellant and the veteran's 
marriage was legally dissolved and that they were restored to 
the status of single persons.  The court indicated that the 
appellant failed to answer, plead or appear and that the 
order was granted on default.  In addition, according to the 
court's order, there was no minor issue of the marriage.  

The official certificate of death indicates that the veteran 
died on December [redacted], 1998, and identifies another woman, JS, 
as his surviving spouse.  

In April 1999, the appellant filed a claim seeking VA death 
pension benefits as the veteran's surviving spouse.  In a May 
1999 rating action, the RO established her entitlement to 
these benefits, effective January 1, 1999.  In September 
1999, however, the RO notified the appellant that because the 
evidence revealed that she and the veteran had been divorced 
and that he was legally married to another woman on the date 
of his death, it proposed to terminate her entitlement to 
these benefits, effective January 1, 1999.  In doing so, the 
RO invited the appellant to offer evidence to show that she 
and the veteran were legally married at the time of his death 
and provided her a period of 60 days during which to do so.  
Thereafter, in a December 1999 rating decision, the RO 
implemented the proposed rating action and terminated her 
entitlement to VA improved death pension benefits, effective 
January 1, 1999.

The appellant perfected an appeal, and in various statements, 
as well as in her May 2002 testimony at a Board hearing, 
essentially challenged the RO's determination on competency 
and due process grounds.  With regard to the former basis, 
the appellant maintained that the veteran was not competent 
to seek a divorce in light of his well-documented psychiatric 
impairment and characterized him as mentally disabled.  
Instead, she contends that the veteran's aunt, VR, 
manipulated him into divorcing her, and indeed, she states 
that VR admitted that to her.  In this regard, the Board 
notes that a review of the claims folder discloses that the 
veteran suffered from significant psychiatric impairment and 
that he was most often diagnosed and treated, including on an 
inpatient basis, for schizophrenia.  

The appellant also asserts that she never received 
notification of the divorce, and in fact did not learn of it 
until after the veteran had died.  In this regard, she 
reports that although the veteran temporarily lived in Nevada 
with his aunt, VR, in 1995, he returned to reside with her 
until shortly before his death; she acknowledged that the 
veteran died in Nevada.  The appellant maintains that if she 
knew that the veteran had divorced her, she would not have 
permitted him to come back, during which time she states the 
veteran did not work and she supported him financially.  The 
appellant also points out that she never remarried, asserting 
that she did not do so because she believed that she and the 
veteran were legally married.  As such, the appellant argues 
that she was the veteran's surviving spouse and is thus 
entitled to VA improved death pension benefits.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist an appellant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim for VA improved death pension benefits and 
that the requirements of the VCAA have in effect been 
satisfied.

The appellant and her representative have been provided with 
a statement of the case in January 2002 that discusses the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  Further, there is no 
identified evidence that has not been accounted for and the 
appellant's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

In any event, in the present case, the determinative fact is 
not in dispute, i.e., the divorce decree showing that the 
veteran and the appellant were not married at the time of the 
veteran's death.  No amount of further development will 
change this dispositive fact.  The appellant was informed of 
the reason for the termination and denial of her entitlement 
to VA improved death pension benefits in the September and 
December 1999 letters from the RO, and in the January 2002 
statement of the case, VA provided her with the pertinent 
laws and regulations.  This constitutes adequate notice of 
the laws and regulations pertaining to her claim.  The Board 
finds that the notice and development requirements of the 
VCAA have been met.

Governing law provides that VA dependency and indemnity 
compensation and death pension benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
met. 38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 1991 & Supp. 
2002).  Further, a "surviving spouse" is defined as a 
person of the opposite sex who was the spouse of a veteran at 
the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse) and who has not 
remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  See 38 U.S.C.A. § 101(3) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.50 (2001).

Because the dispositive fact in this case is clear, i.e., the 
appellant and the veteran were not legally married at the 
time of his death, the Board must deny the appellant's claim 
for improved death pension benefits due to the absence of 
legal merit, or the lack of entitlement under the law.  
Sabonis v. West, 6 Vet. App. 426, 430 (1994).  Although the 
Board is sympathetic to the appellant's arguments, her 
dispute exists with the validity of the Nevada court's order 
rather than with VA.  In reaching this determination, the 
Board notes that the appellant is essentially seeking to 
readjudicate the veteran's petition for a divorce from her 
and the Board can provide her no recourse under these 
circumstances.  The appellant, however, may wish to consult 
with an attorney or seek legal guidance and/or assistance by 
a non-profit legal service provider to challenge the validity 
of the September 1994 divorce decree in a court of competent 
jurisdiction and thereafter seek to reopen a claim for VA 
improved death pension benefits.  See Veterans Benefits 
Administration Manual M21-1, part IV, (Manual) paragraph 
12.08.


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA improved death pension benefits 
purposes is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

